 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT WILLIAM TUNSTALL, JR.,                      No. 2:21-cv-0308-EFB P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    ARNO NAPPI,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He seeks leave to proceed in forma pauperis. See 28 U.S.C. § 1915(a). As

19   discussed below, plaintiff has not demonstrated he is eligible to proceed in forma pauperis.

20          A prisoner may not proceed in forma pauperis:

21          if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
            any facility, brought an action or appeal in a court of the United States that was
22          dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
            upon which relief may be granted, unless the prisoner is under imminent danger of
23          serious physical injury.
24

25   28 U.S.C. § 1915(g). The U.S. Court of Appeals for the Ninth Circuit has previously designated

26   plaintiff a three-strikes litigant. See Tunstall v. Virga, No. 17-15170 (9th Cir. Sept. 13, 2017),

27   ECF No. 29. Indeed, court records reflect that on at least three prior occasions, plaintiff has

28   brought actions while incarcerated that were dismissed as frivolous, malicious, or for failure to
                                                        1
 1   state a claim upon which relief may be granted. See (1) Tunstall v. Yentes, No. 07-15660 (9th Cir.
 2   July 18, 2007) (dismissing appeal based on finding that it was not taken in good faith, i.e.,
 3   frivolous1); (2) Tunstall v. Veal, No. 2:06-cv-00727-LKK-EFB (E.D. Cal. Apr. 3, 2009)
 4   (dismissing action for failure to state a claim); (3) Tunstall v. Knowles, 2:08-1850-RCC (E.D. Cal.
 5   Sept. 15, 2009), ECF Nos. 16 & 17 (dismissing action after plaintiff failed to submit an amended
 6   complaint within allotted time following dismissal of complaint for failure to state a claim); (4)
 7   Tunstall v. Duffy, No. 2:14-cv-02259-JAM-EFB (E.D. Cal. Feb. 18, 2016) (dismissing action
 8   after plaintiff failed to submit an amended complaint within allotted time following dismissal of
 9   complaint for failure to state a claim); (5) Tunstall v. California, No. 2:11-cv-02587-KJM-GGH
10   (E.D. Cal. June 19, 2012) (dismissing action after plaintiff failed to submit an amended complaint
11   within allotted time following dismissal of complaint for failure to state a claim); and (6) Tunstall
12   v. Virga, No. 2:13-cv-00699-MCE-EFB (E.D. Cal. Dec. 12, 2014) (dismissing action after
13   plaintiff failed to submit an amended complaint within allotted time following dismissal of
14   complaint for failure to state a claim).
15           The section 1915(g) exception applies if the complaint makes a plausible allegation that
16   the prisoner faced “imminent danger of serious physical injury” at the time of filing. 28 U.S.C.
17   § 1915(g); Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007). In this case, plaintiff
18   complains that the defendant discriminated against him and assaulted him on March 11, 2013.
19   See ECF No. 1 at 1-7, Ex. A. The complaint fails to demonstrate that plaintiff was under an
20   imminent danger of serious physical injury when he filed this action on February 18, 2021.
21   Plaintiff’s application for leave to proceed in forma pauperis must therefore be denied pursuant to
22   § 1915(g). Plaintiff must submit the appropriate filing fee in order to proceed with this action.
23           Accordingly, it is ORDERED that the Clerk of the Court randomly assign a United States
24   District Judge to this action.
25   /////
26           1
               See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (dismissed appeals counted as
27   strike where district court certified that appeals were not taken in good faith) (citing Gardner v.
     Pogue, 558 F.2d 548, 551 (9th Cir. 1977) (appeal not taken in good faith is equivalent to a finding
28   of frivolity)).
                                                         2
 1           Further, because plaintiff has not paid the filing fee and is not eligible to proceed in forma
 2   pauperis, it is RECOMMENDED that:
 3           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 11) be denied; and
 4           2. Plaintiff be ordered to pay the $402 filing fee within fourteen days from the date of any
 5   order adopting these findings and recommendations and be warned that failure to do so will result
 6   in the dismissal of this action.
 7           These findings and recommendations are submitted to the United States District Judge
 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 9   after being served with these findings and recommendations, any party may file written
10   objections with the court and serve a copy on all parties. Such a document should be captioned
11   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
12   within the specified time may waive the right to appeal the District Court’s order. Turner v.
13   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
14   Dated: May 12, 2021.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
